14-1063-cr
     United States v. Johnson                                         




 1                                       In the
 2                United States Court of Appeals
 3                               For the Second Circuit
 4                                          
 5                                          
 6                              August Term, 2014 
 7                                No. 14‐1063‐cr 
 8                                          
 9                         UNITED STATES OF AMERICA, 
10                                    Appellee, 
11                                          
12                                        v. 
13                                          
14       JOHN JOHNSON, AKA DUKE, AKA DUKE HARDCORE, AKA JOHNNIE 
15                                   JOHNSON, 
16                              Defendant‐Appellant. 
17                            
18                                          
19                Appeal from the United States District Court 
20                        for the District of Connecticut. 
21               No. 3:05‐cr‐179‐1 ― Janet Bond Arterton, Judge. 
22                                          
23                                          
24                           ARGUED: MARCH 17, 2015 
25                             DECIDED: MAY 20, 2015 
26                                          
27                                          
28              Before: STRAUB, SACK, and DRONEY, Circuit Judges. 
29                            
30    
      




 1           Appeal  from  a  judgment  of  the  United  States  District  Court 
 2   for  the  District  of  Connecticut  (Arterton,  J.),  imposing  a  thirty‐six‐
 3   month term of incarceration after Defendant violated a condition of 
 4   his  supervised  release.    Defendant  argues  that  the  district  court 
 5   erred  in  determining  the  maximum  term  of  incarceration  for  his 
 6   supervised release violation by reference to the felony classification 
 7   of  his  underlying  offense  at  the  time  of  its  commission.    He  argues 
 8   that,  because  his  offense  conduct  would  have  been  classified 
 9   differently after the enactment of the Fair Sentencing Act, the district 
10   court  should  have  determined  the  maximum  term  of  incarceration 
11   by reference to the classification at the time of his supervised release 
12   revocation proceedings.  We AFFIRM. 
13                              
14                                         
15                               CHARLES  F.  WILLSON,  Nevins  Law 
16                               Group  LLC,  East  Hartford,  CT,  for 
17                               Defendant‐Appellant. 
18                                       
19                               AVI  M.  PERRY,  Assistant  United 
20                               States  Attorney  (Sandra  S.  Glover, 
21                               Assistant  United  States  Attorney,  of 
22                               counsel;  David  E.  Novick,  Assistant 
23                               United  States  Attorney,  on  the  brief), 
24                               for  Deirdre  M.  Daly,  United  States 
25                               Attorney  for  the  District  of 
26                               Connecticut,  New  Haven,  CT,  for 
27                               Appellee. 
28                                             
29                                




                                            2
      




 1   DRONEY, Circuit Judge: 

 2            Defendant‐Appellant  John  Johnson  appeals  from  a  judgment 

 3   of  the  United  States  District  Court  for  the  District  of  Connecticut 

 4   (Arterton, J.), imposing a thirty‐six‐month term of incarceration after 

 5   Johnson  violated  a  condition  of  his  supervised  release.    On  appeal, 

 6   Johnson  argues  that  the  district  court  erred  in  determining  the 

 7   maximum  term  of  incarceration  by  reference  to  the  classification  of 

 8   his  original  offense  at  the  time  of  its  commission.    Johnson  argues 

 9   that,  because  the  Fair  Sentencing  Act  of  2010,  Pub.  L.  No.  111‐220, 

10   124 Stat. 2372 (“FSA”), had since amended the statute under which 

11   he had been convicted, the district court should have determined the 

12   maximum  term  of  incarceration  by  reference  to  the  post‐FSA 

13   classification of his offense conduct.1 

14            Johnson’s challenge is all but foreclosed by our recent decision 

15   in United States v. Ortiz, 779 F.3d 176 (2d Cir. 2015) (per curiam), in 



     1        The effective date of the FSA was August 3, 2010. 



                                              3
      




 1   which  we  held  that  the  penalties  applicable  when  a  defendant 

 2   violates  the  conditions  of  supervised  release  are  “determined  by 

 3   reference  to  the  law  in  effect  at  the  time  of  the  defendant’s 

 4   underlying offense.”  Id. at 177‐78.  In light of Ortiz, the sole issue left 

 5   for us to resolve is whether the Supreme Court’s decision in Dorsey 

 6   v.  United  States,  132  S.  Ct.  2321  (2012),  compels  a  different  outcome 

 7   when the underlying sentence was imposed pre‐FSA but revocation 

 8   proceedings  are  held  subsequent  to  the  FSA’s  effective  date.    We 

 9   hold that it does not. 

10          Therefore,  for  the  reasons  set  forth  below,  we  AFFIRM  the 

11   judgment of the district court. 

12                                BACKGROUND 

13          In  2006,  Johnson  pled  guilty  to  a  single‐count  indictment 

14   charging him with possession with intent to distribute five or more 

15   grams of a mixture or substance containing cocaine base, in violation 

16   of 21 U.S.C. § 841(a)(1) and (b)(1)(B).  The offense carried a forty‐year 




                                            4
      




 1   maximum term of imprisonment at the time and was thus a Class B 

 2   felony.    See  18  U.S.C.  §  3559(a)(2).    The  district  court  sentenced 

 3   Johnson to 156 months’ imprisonment and four years of supervised 

 4   release.    On  appeal,  we  vacated  and  remanded  for  resentencing  in 

 5   light  of  the  Supreme  Court’s  intervening  decisions  in  Kimbrough  v. 

 6   United States, 552 U.S. 85 (2007), and Gall v. United States, 552 U.S. 38 

 7   (2007).    See  United  States  v.  Johnson,  259  F.  App’x  360  (2d  Cir.  2008) 

 8   (summary order).  On remand, the district court sentenced Johnson 

 9   on  September  4,  2008,  to  sixty‐one  months’  imprisonment  and  five 

10   years  of  supervised  release.2    His  supervised  release  term  began  in 

11   August 2009. 

12          In  February  2014,  while  still  on  supervised  release,  Johnson 

13   was convicted of first‐degree assault in Connecticut state court and 

14   received  an  eighteen‐year  sentence.    See  Conn.  Gen.  Stat.  §  53a‐59.  

15   The  district  court  determined  that  the  state  assault  conviction 


       
     2      The five‐year term of supervised release is the statutory maximum for a 
     Class B felony.  See 18 U.S.C. § 3583(b)(1). 



                                              5
      




 1   violated the condition of Johnson’s supervised release that he “shall 

 2   not  commit  another  federal,  state  or  local  offense.”    Judgment  in  a 

 3   Criminal Case After Remand at 3, United States v. Johnson, No. 3:05‐

 4   cr‐179 (D. Conn. Sept. 9, 2008), ECF No. 79.  The district court then 

 5   revoked  Johnson’s  supervised  release  and  sentenced  him  to  the 

 6   three‐year  statutory  maximum  term  of  imprisonment  applicable  in 

 7   revocation  proceedings  when  the  underlying  offense  is  a  Class  B 

 8   felony.    See  18  U.S.C.  §  3583(e)(3).3    The  district  court  entered 

 9   judgment on April 7, 2014.  This appeal followed. 

10                                  DISCUSSION 

11          I.     Standard of Review 

12           “The  standard  of  review  on  the  appeal  of  a  sentence  for 

13   violation  of  supervised  release  is  . . .  the  same  standard  as  for 

14   sentencing generally: whether the sentence imposed is reasonable.”  

15   United States v. McNeil, 415 F.3d 273, 277 (2d Cir. 2005).  In making 

     3        The sentence was to be served half concurrent with, and half consecutive 
     to, the state court sentence. 



                                             6
      




 1   this  determination,  issues  of  law  are  reviewed  de  novo.    See  United 

2    States v. Selioutsky, 409 F.3d 114, 119 (2d Cir. 2005). 

3            II.     Statutory Maximum Penalties and the FSA 

4            Under  18  U.S.C.  §  3559(a),  an  offense  that  is  not  otherwise 

 5   assigned  a  specific  letter  classification  by  statute  is  classified  as  a 

 6   Class B felony if it carries a maximum prison term of twenty‐five or 

 7   more  years,  and  as  a  Class  C  felony  if  the  maximum  term  is  ten 

8    years  or  more  (but  fewer  than  twenty‐five).    18  U.S.C.  §  3559(a)(2)‐

 9   (3).4  Among the consequences of an offense’s grade classification is 

10   the  maximum  term  of  imprisonment  that  may  be  imposed  when  a 

11   defendant  violates  the  conditions  of  his  supervised  release:  three 

12   years for Class B felonies, and two years for Class C felonies.  See id. 

13   § 3583(e)(3). 


     4        If a statute defining a substantive offense designates a letter classification 
     for the offense, then 18 U.S.C. § 3581 prescribes the applicable maximum term of 
     imprisonment.  See 18 U.S.C. § 3581(b); see also United States v. Gonzalez, 922 F.2d 
     1044, 1050 (2d Cir. 1991) (explaining the distinction between §§ 3559 and 3581).  
     The statute under which Johnson was convicted, 21 U.S.C. § 841, does not assign 
     a  classification.    Thus,  18  U.S.C.  §  3581(b)  is  inapplicable,  and  the  offense 
     classification is determined pursuant to 18 U.S.C. § 3559(a). 


                                                7
      




 1            Prior to the enactment of the FSA, 21 U.S.C. § 841(b)(1)(B)(iii) 

 2   provided  that  a  violation  of  §  841(a)  carried  a  forty‐year  statutory 

 3   maximum—making  it  a  Class  B  felony—if  it  involved  five  or  more 

 4   grams  of  a  substance  containing  cocaine  base.    The  FSA  amended 

 5   § 841  so  that  the  same  offense  now  requires  at  least  twenty‐eight 

 6   grams to constitute a violation of that subsection and thus to trigger 

 7   the  forty‐year  maximum  term  of  imprisonment.    See  FSA  §  2(a)(2), 

 8   124  Stat.  at  2372  (effecting  the  change  from  five  to  twenty‐eight 

 9   grams).    An  offense  involving  a  lesser  amount  now  carries  a 

10   maximum  of  twenty  years’  imprisonment  and  thus  constitutes  a 

11   Class C felony.  See 21 U.S.C. § 841(b)(1)(C).  There is no dispute that, 

12   had  Johnson  committed  his  underlying  drug  offense  following  the 

13   enactment of the FSA, he could only have been convicted of a Class 

14   C felony based on the quantity of cocaine involved in the offense.5 




     5        Johnson’s offense involved six grams of cocaine base. 



                                              8
      




 1           III.    Application of the FSA to Revocation Proceedings 

 2           Johnson argues that, in light of the enactment of the FSA, the 

 3   district  court  should  have  regarded  his  underlying  conviction  as  a 

 4   violation  of  21  U.S.C.  §  841(b)(1)(C)  and  applied  the  two‐year 

 5   statutory  maximum  that  applies  in  revocation  proceedings  for  a 

 6   Class C felony. 

 7           As  noted  above,  we  recently  held  that  18  U.S.C.  §  3583(e)(3), 

 8   which  sets  forth  the  penalties  for  supervised  release  violations, 

 9   requires  that  the  district  court  apply  those  penalties  based  on  the 

10   law as it existed at the time of the underlying offense and not at the 

11   time  of  the  supervised  release  violation.    United  States  v.  Ortiz,  779 

12   F.3d 176, 182 (2d Cir. 2015) (per curiam).6  Ortiz, however, dealt with 

13   a  development  in  the  law  affecting  whether  a  defendant  can  be 


     6      18  U.S.C.  §  3583(e)(3)  provides  that,  if  the  district  court  finds  that  a 
     defendant  violated  the  terms  of  his  supervised  release,  the  district  court  may 
     “revoke  a  term  of  supervised  release,  and  require  the  defendant  to  serve  in 
     prison all or part of the term of supervised release authorized by statute for the 
     offense  that  resulted  in  such  term  of  supervised  release,”  up  to  the  applicable 
     maximum term of incarceration. 



                                                 9
      




 1   sentenced  as  an  armed  career  criminal  and  thus  did  not  consider 

 2   whether  the  FSA  alters  this  general  backward‐looking  approach  in 

 3   cases where the FSA has changed the drug quantities that trigger the 

 4   statutory penalties of 21 U.S.C. § 841(b).  We now hold that it does 

 5   not. 

 6           In Dorsey v. United States, 132 S. Ct. 2321 (2012), the Supreme 

 7   Court held that the FSA’s revised penalties apply to defendants who 

 8   committed an offense prior to the FSA’s effective date but who were 

 9   not  sentenced  until  after  the  FSA  took  effect.    Id.  at  2326.    Prior  to 

10   Dorsey, our Court had held that the FSA does not apply retroactively 

11   to  defendants  who  were  both  convicted  and  sentenced  prior  to  the 

12   FSA’s enactment.  See United States v. Diaz, 627 F.3d 930, 931 (2d Cir. 

13   2010)  (per  curiam).    Dorsey  did  not  disturb  Diaz’s  holding.    See 

14   Dorsey,  132  S.  Ct.  at  2335  (acknowledging  that  the  Court’s  holding 

15   would  create  a  disparity  “between  those  pre‐Act  offenders  already 




                                             10
      




 1   sentenced  and  those  not  yet  sentenced  as  of  [the  FSA’s  effective 

 2   date]”). 

 3          Thus,  Johnson’s  appeal  can  succeed  only  if  Dorsey’s  narrow 

 4   holding  applies  to  him.    The  question  is  whether  Johnson  can 

 5   properly  be  deemed  a  pre‐FSA  offender  who  was  sentenced 

 6   subsequent  to  the  FSA’s  enactment,  although  here  not  for  the 

 7   underlying  offense  but  for  a  supervised  release  violation.    He 

 8   cannot.    Both  the  Supreme  Court  and  our  Court  have  made  clear 

 9   that  a  supervised  release  revocation  sanction  is  not  an  additional 

10   punishment  for  the  underlying  conviction,  but  rather  part  of  the 

11   original  sentence.    See  Johnson  v.  United  States,  529  U.S.  694,  700‐01 

12   (2000)  (noting  that  double  jeopardy  is  not  implicated  in  revocation 

13   proceedings,  even  if  the  defendant  is  separately  prosecuted  for  the 

14   conduct  triggering  the  revocation,  because  “postrevocation 

15   sanctions  [are]  part  of  the  penalty  for  the  initial  offense”);  United 

16   States v. Pettus, 303 F.3d 480, 487 (2d Cir. 2002) (noting that, although 




                                            11
      




 1   the  initial  period  of  incarceration  and  the  supervised  release  term 

 2   are  authorized  by  separate  statutes,  they  constitute  a  “single 

 3   sentence  for  a  single  offense”  such  that  “the  revocation  of 

 4   supervised  release  is  not  properly  considered  a  new  punishment”); 

 5   United States v. Amer, 110 F.3d 873, 884 (2d Cir. 1997) (“[T]he entire 

 6   sentence,  including  the  period  of  supervised  release,  is  the 

 7   punishment for the original crime, and it is the original sentence that 

 8   is  executed  when  the  defendant  is  returned  to  prison  after  a 

 9   violation of the terms of his release.” (citation and internal quotation 

10   marks omitted)). 

11          Johnson’s underlying sentence consisted of a sixty‐one‐month 

12   prison term and a choice between (1) complying with the conditions 

13   of  his  supervised  release  for  five  years  and  (2)  facing  up  to  an 

14   additional  three  years  in  prison  for  violating  those  conditions.    As 

15   Amer  explains,  the  revocation  proceedings  merely  execute  the 

16   previously  imposed  sentence.    See  Amer,  110  F.3d  at  884.    Dorsey  is 




                                           12
      




 1   therefore  inapplicable;  because  the  underlying  sentence  included  a 

 2   Class B felony revocation penalty, Johnson continued to be subject to 

 3   that penalty until the completion of his entire sentence, including the 

 4   period of supervised release. 

 5          The  Third  Circuit  addressed  this  same  issue—and  arrived  at 

 6   the same result—in United States v. Turlington, 696 F.3d 425 (3d Cir. 

 7   2012).    There,  a  defendant  sought  to  have  his  underlying  Class  A 

 8   felony  treated  as  a  Class  B  felony  for  purposes  of  his  revocation 

 9   proceedings because of the drug quantity changes in the FSA.  See id. 

10   at  427.    In  rejecting  the  defendant’s  argument,  the  court  first 

11   concluded  that  §  3583(e)(3)  is  backward‐looking.    Id.  at  427‐28.    It 

12   then determined that Dorsey did not affect the outcome because the 

13   defendant  had  been  convicted  and  sentenced  prior  to  the  FSA’s 

14   enactment.    Id.  at  428  (“The  fact  that  [the  defendant’s]  supervised 

15   release  was  revoked  after  passage  of  the  FSA  is  of  no  moment.”).  

16   Ortiz  endorsed  Turlington’s  approach  to  the  §  3583(e)(3)  question.  




                                           13
      




 1   See  Ortiz,  779  F.3d  at  181.    With  our  holding  here,  we  endorse  the 

 2   Third Circuit’s view of Dorsey. 

 3          Johnson’s  five‐year  term  of  supervised  release  was  imposed 

 4   based  on  his  conviction  for  a  Class  B  felony,  as  were  the  potential 

 5   penalties  for  violations  of  the  conditions  of  supervised  release.    He 

 6   was  still  subject  to  those  penalties,  notwithstanding  the  changes 

 7   effected by the FSA.  Nothing in the FSA or in Dorsey’s interpretation 

 8   of it suggests that the penalties changed for purposes of addressing 

 9   non‐compliance with the conditions of supervised release. 

10          Thus, the FSA had no effect on the supervised release portion 

11   of Johnson’s pre‐FSA sentence. 

12                                 CONCLUSION 

13          For  the  foregoing  reasons,  we  AFFIRM  the  judgment  of  the 

14   district court. 




                                           14